El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Dictada sentencia favorable al demandante en la Corte Municipal de Guayama, la parte demandada apeló para ante la corte de distrito. Se oyó en ésta de nuevo la prueba y volvió a dictarse sentencia favorable al demandante y la parte demandada a apelar, esta vez para ante la Corte Su-prema. Diez errores señala la apelante en su alegato que lian sido rebatidos en el de la parte apelada. Hemos exa-minado las alegaciones, las pruebas y los alegatos, y a nues-tro juicio los hechos han sido expuestos y todas las cuestio-nes envueltas resueltas por la corte inferior debidamente en la opinión emitida para.fundar su sentencia. El juez de distrito Sr. Castejón se expresó así:
“Este es un caso que procede en apelación de la Corte Municipal' de Guayama.
“De la prueba practicada en el juicio que tuvo lugar ante esta corte lian resultado probados los siguientes hechos:
“Que en noviembre 17, 1921, la demandada en estos autos, que-es una Sociedad Mercantil, dedujo demanda ante la Corte Municipal de Guayama en contra del hoy demandante Tomás Burgos, recla-mándole la suma de $66.52, procedente de mercaderías y efectos de' comercio que les fueron vendidos y a más las costas del litigio.
“Que por vía de aseguramiento de' sentencia se decretó y prac-ticó el embargo en bienes del deudor Burgos, trabándose el mismoen un automóvil .... cuyas diligencias tuvieron lugar al siguiente día de presentada la demanda, o sea el 18 de noviembre de 1921;
“Que en la propia fecha el acreedor y el deudor, pues así lla-maremos en lo sucesivo a las partes del primer pleito — celebraron-un convehio por virtud del cual el deudor Burgos abonaría a la-acreedora Berretiaga y Martín la suma de cincuenta dólares: veinte y cinco dollars entregados en el acto y los $25.00 restantes en un-' pagaré que había de garantizar el Sr. José Forcelledo, y pagadero. *613el día 16 de diciembre de 1921, o sea al mes siguiente del convenio, obligándose la sociedad acreedora a entregar al deudor el automóvil embargado.
“Tales estipulaciones fueron cumplidas en todas sus partes por 'ambos contratantes; obteniendo Berretiaga y Martín el pago de la suma ofrecida y además el documento garantizado por Forcelledo, el cual hízose efectivo por este último en 14 de enero de 1922, un mes escaso después de vencida la obligación.
“Que así las cosas y por una moción que no tiene fecha, la acree-dora solicitó sentencia en rebeldía contra el deudor por el total de la suma reclamada o sea sesenta y seis dollars cincuenta y dos centavos y las costas, la cual fué anotada y dictada en 6 de octubre de 1922, condenándose al deudor al pago de las sumas reclamadas;
“Que en primero de noviembre' de 1922, la acreedora Berretiaga y Martín solicitó la ejecución de la sentencia, y que se librara orden de venta al Márshal 'de los bienes embargados la cual fué librada por la cantidad reclamada con más de siete dollars por concepto de costas;
“Que previo los trámites de ley el remate de los bienes tuvo lu-gar el día 28 de noviembre de 1922, adjudicándose los bienes em-bargados a la acreedora por el importe de la sentencia;
“Y que a virtud del citado remate el Márshal se incautó de nuevo del automóvil entregándolo a la acreedora en pago de su crédito;
“Que el demandado en este caso trabajaba con el automóvil en cuestión de cuya explotación vivía, habiendo estado sin trabajar por espacio de tres meses, siendo sus entradas o ganancias de $20.00 se-manales, y que el automóvil en cuestión tenía en la fecha en que le fué quitado al demandante un valor de $200.00.
“La cuestión en discusión en el presente caso se hace descansar en los términos de la transacción, pues si bien el demandante alega que a virtud de ella quedó levantado y terminado el pleito, la de-mandada sostiene que el convenio no produjo tales efectos y que el demandante se comprometió a pagar todos los gastos del pleito in-cluso honorarios de abogado ascendentes entonces a la suma de quince dollars, que unidos a los diez y seis dólares cincuenta y dos centavos resto del principal, sumaban la cantidad de $31.50 a favor de la demandada y la cual se comprometió a pagar el demandante a cinco dólares mensuales.
“Pero cualquiera que sea la interpretación que quiera darse a la transacción, es un hecho cierto’ que al solicitarse la anotación de rebeldía y sentencia el demandante Burgos no adeudaba a la deman-dada la suma de $66.52 reclamada, y por cuya cantidad fué anotada *614la citada sentencia, siendo claro como la luz meridiana que tal re-solución fué obtenida sin causa, por sorpresa y en perjuicio del deu-dor que babía reducido su deuda a una cantidad inferior a la sen-tencia, bien se acepten sus alegaciones o las de la propia demandada.
“La ejecución de bienes del deudor se llevó a cabo a virtud de la tal sentencia. Y surge en nuestra mente la siguiente pregunta: ¿Estaban los bienes del deudor spmetidos a la orden de embargo luego de haber sido entregados al mismo, a virtud de la transacción o convenio habido entre las partes? La respuesta que se impone es negativa. Bien conocidos son los preceptos que regulan la pose-sión de bienes embargados, los cuales se consideran ‘en custodia^ legis’ mientras permanecen en poder del Marshal o de otra persona en representación del demandante, estimándose disuelto el embargo cuando se pierde por el Marshal o por el depositario la posesión de la propiedad mueble embargada.
“ ‘. . . . Excepto en cuanto esté autorizado por una disposición especial del 'estatuto en su consecuencia, el marshal no puede dejar los bienes en poder del deudor sin disolver el embargo.’ (See. 132, 17 R.C.L., pág. 136).
“La doctrina que sostiene la disolución del embargo por la pér-dida de posesión de los bienes muebles embargados está sancionada por todas las autoridades.
“En Ruling Case Law, tomo 2, pág. 868, se dice:
“ ‘Que si se pierde la posesión legal de los bienes y objetos per-sonales que han sido embargados, el embargo que está sujeto a dicha posesión, queda disuelto.’ Sandford v. Boring, 12 Cal. 539; Westerns v. Door, 48 Am. D.I.C. 259; y el mismo principio se establece en 4 Cyc. 654.
“A la luz de tales principios se hace fácil llegar a la conclusión que la acreedora Berretiaga y Martín no tenía derecho alguno para proceder a la venta del automóvil en cuestión el cual estaba ya fuera del embargo y por tanto que tal venta fué ilegal.
“En conclusión podemos decir que tanto por la sentencia cuanto por el embargo, Berretiaga y Martín no estaban autorizados para la venta de los bienes: ¿n cuanto a la primera por fundarse la misma en una causa falsa, pues el deudor Burgos no adeudaba la suma que forma el importe de tal sentencia; y en cuanto al segundo por ha-ber quedado disuelto a virtud de la entrega al deudor de los bienes embargados.
“En tal virtud, somos de opinión que por ello procede declarar como declaramos nulos y sin valor legal alguno la sentencia dictada *615por la Corte Municipal de Guayama, el día 6 de octubre de 1922, en el pleito 1794 de Berretiaga y Martin v. Tomás Burgos, sobre co-bro de dinero, así como todos los procedimientos subsiguientes a la misma y tendentes a su ejecución, tales como orden de ejecución y remate de bienes del deudor; disponiéndose que el automóvil rema-tado vuelva a la posesión del demandante en este caso, Tomás Burgos, y para el caso de que el mismo no se encuentre en poder de la de-mandada Berretiaga y Martín, ésta abonará al demandante Burgos como precio del mismo, la suma de doscientos dólares; disponiéndose, además, que la citada demandada pagará al demandante la suma de trescientos dólares en concepto de daños y perjuicios por lo dejado de ganar por el demandante y además por el uso y disfrute del re-ferido automóvil, pudiendo Berretiaga y Martín obtener del deman-dante Burgos, no obstante esta sentencia, el resto de su crédito. Las costas de este caso se imponen a la demandada.”
En tal virtud, y por la autoridad además del caso de García v. Humacao Fruit Company, 25 D.P.R. 682, debe de-clararse sin lugar el recurso y confirmarse la sentencia apelada que dictó la Corte de Distrito de Guayama el 6 de noviembre de 1923.